Citation Nr: 0913490	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine with healed 
fracture T12.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In November 2008, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In November 2008, the Board received additional evidence 
submitted by the Veteran.  In April 2009, the Board received 
a written waiver of the RO's initial consideration of this 
additional evidence from the veteran's representative.   

At the November 2008 travel board hearing, the Veteran raised 
the issues of additional disabilities secondary to his 
service-connected spine disability, and more specifically 
secondary to medication prescribed for service-connected 
disability and depression.  In addition, the Veteran has 
raised the issue of service connection for his degenerative 
disc disease.  Thus, these matters are referred to the RO for 
appropriate action.
  

FINDINGS OF FACT

1.  Prior to March 3, 2008, the Veteran's service-connected 
spine disability was manifested by flexion to 60 degrees, 
extension to 10 degrees, rotation to 20 degrees bilaterally, 
and right bending to 10 degrees, and left bending to 30 
degrees with a combination of 150 degrees and left lower 
extremity mild sensory nerve impairment; the Veteran's spine 
disability was not manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less, ankylosis, or 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.    
.
2.  Since March 3, 2008, the Veteran's service-connected 
spine disability was manifested by flexion to 10 degrees, 
extension to 5 degrees, lateral flexion to 5 degrees 
bilaterally, lateral rotation to 5 degrees bilaterally, and 
left lower extremity mild sensory nerve impairment; the 
Veteran's spine disability was not manifested by ankylosis, 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.    


CONCLUSIONS OF LAW

1.  From April 24, 2006 to July 26, 2006 and from September 
1, 2006, to March 2, 2008, the criteria for a rating in 
excess of 20 percent for service-connected degenerative joint 
disease of the lumbar spine with healed fractured T-12 have 
not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5235 to 5243 (2008).    

2.  The criteria for a separate evaluation of 10 percent, but 
no higher, for left lower extremity nerve impairment are met 
throughout the appeal period. 38 U.S.C.A. § 1155 (West 2002 
and Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

3.  From March 3, 2008, the criteria for a rating of 40 
percent, but no higher, for service-connected degenerative 
joint disease of the lumbar spine with healed fractured T-12 
have been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5235 to 5243 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008). 

In order to satisfy the duty to notify provisions for an 
increased compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant. The 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Letters dated in May 2006 and October 2008 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), Vazquez-Flores, 22 Vet. App. at 37.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The May 2006 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the October 2008 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran on October 31, 2008.  

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in June 2006 and March 2008.  38 C.F.R. § 
3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The March 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection for the Veteran's degenerative joint 
disease with anterior wedging of T-12 was granted in an April 
2002 rating decision, and a 10 percent disability rating was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5293-5291 for intervertebral disc syndrome (IVDS) and 
limitation of dorsal spine motion, effective June 1, 2000.  
In September 2004, the Veteran requested an increased rating 
for his service-connected spine disability, and in a January 
2005 rating decision, the RO increased the rating to 20 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5291-
5242 for limitation of dorsal spine motion and degenerative 
arthritis of the spine.  On April 24, 2006, the RO received 
the Veteran's request for a reevaluation of his service-
connected spine disability.

The record indicates that on July 24, 2006, the Veteran 
underwent L5 and S1 bilateral laminectomies, medial 
facetectomies, foraminotomies, and radical diskectomy with 
posterior lumbar interbody fusion.  Consequently, a temporary 
evaluation of 100 percent was assigned effective July 27, 
2006, based on surgical or other treatment necessitating 
convalescences and a 20 percent was assigned from September 
1, 2006.

As the Board is granting a 40 percent disability rating from 
March 3, 2008, for the Veteran's service-connected spine 
disability, as well as a separate 10 percent rating for left 
lower extremity sensory nerve impairment, the Board considers 
this a full grant of the benefits sought.

The Board notes that the Veteran disagreed with the August 
2006 rating decision and noted that his degenerative joint 
disease of his lower back and L5-S1 posterior lumbar 
interbody fusion with decompression, pedicle screw fixation 
and fusion should be rated as 40 percent disabling, his 
degenerative joint disease of the upper back with a fractured 
T12 should be rated as 10 percent disabling, and moderate 
levels of arthritis caused by degenerative disc disease 
should be 20 percent disabling.  

Service connection has not been granted for the Veteran's 
degenerative disc disease, and as noted above, has been 
referred to the RO.  When it is not possible to separate the 
effects of a service-connected disability from a non-service-
connected disability, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R.§ 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, although service connection has not been 
established for the veteran's degenerative disc disease, as 
there is not a medical opinion of record that differentiates 
the symptomatology attributable to the degenerative disc 
disease from those of the service-connected degenerative 
joint disease, the Board must presume that all symptoms in 
question are related to service, i.e., part and parcel of the 
service-connected spine disability.  

The criteria for evaluating spinal disabilities were amended, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 
458 (2003), respectively. The amendment effective September 
23, 2002 concerned revisions to old diagnostic Code 5293, 
which provided the criteria for intervertebral disc syndrome 
(IDS).  The current version of the revised criteria, which 
evaluate various types of spine disabilities, is found in 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  As the 
Veteran filed his claim after this date, the new version of 
the regulations (cited below) applies in this case.

The diagnostic codes for rating diseases and injuries of the 
spine were re-designated as Diagnostic Codes 5235 to 5243 
(for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical 
strain; spinal stenosis; spondylolisthesis or segmental 
instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following apply:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent rating 
is warranted.

Note(1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note(2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Medical evidence of record for the period from April 2006 
until the Veteran's surgery on July 27, 2006 indicate that in 
January 2006, the Veteran's back was tender to deep palpation 
in the lumbar sacral region and his range of motion was 
restricted in all planes.  Neurological examination 
demonstrated normal motor strength, normal sensation to all 
modalities, deep tendon reflexes 2+/4 and symmetrical, and 
normal gait.  

The veteran underwent a VA examination in June 2006.  The 
examiner noted muscle spasticity at the level of the 
thoracolumbar junction associated with degeneration as a late 
consequence of the compression fracture of the T-12 and 
radiated pain upon compression of the left sciatic notch to 
the posterior aspect of the left thigh.  Range of motion 
exercises demonstrated flexion to 60 degrees, extension to 10 
degrees, rotation to 20 degrees bilaterally, and right 
bending to 10 degrees, and left bending to 30 degrees, all 
with pain.  The examiner noted that repetitive action 
increased pain, fatigue, weakness, and lack of endurance but 
no decrease in the range of motion.  No subluxation or 
dislocation of the cervicothoracic or lumbar spine was noted.  
Neurological examination demonstrated decreased sensation on 
the L5-S1 dermatomal distribution on the left side.  Motor 
strength was decreased on the left side but no muscle atrophy 
was noted.  The muscle strength on the left leg was 4/5 and 
on the right leg was 5/5.  Deep tendon reflexes were 2+ and 
equal on both sides.  Straight leg raising test was strongly 
positive on the left side in the sitting as well as the 
recumbent position.

Medical evidence of record for the period from September 1, 
2006 indicates that in October 2006, it was noted that the 
Veteran had a significant decreased range of motion but said 
he did not have time to go to physical therapy.  

In December 2006, the Veteran presented with complaints of 
back spasms in the thoracic spine worse on the right 
paraspinal side than the left.  He was neurologically intact 
and it was noted that the Veteran was doing well since the 
back surgery.  

In January 2007, the Veteran presented with complaint of pain 
in his thoracic spine, and at the end of the month, it was 
noted that the Veteran had just one level of disc herniation 
slightly and disc bulging in the thoracic spine.  It was also 
noted that it was really not causing any problems.

In July 2007, the Veteran complained of mid thoracic spine 
pain and noted that Lyrica was taking his pain away by 50 
percent.  Physical therapy was discontinued.  An August 2007 
medical center record indicates that the Veteran's back was 
not much better and Vicodin was prescribed.  

In September 2007, the Veteran presented after not having 
been seen for about a year, with complaints of pain in the 
lower thoracic region in the midline.  Physical examination 
showed no evidence of myelopathy, the lumbar wound was well 
healed, flexion reproduced some pain at about the T-10 to T-
11 area, no sensory deficit, and he denied any bowel or 
bladder difficulty.  The Veteran reported that he was off all 
his pain medication.

In October 2007, the Veteran complained of significant 
tenderness through the rib head of the thoracic region.  Bone 
scan showed degenerative changes in the lumbar spine, 
cervical spine and ribs.  

In March 2008 the veteran underwent a VA examination.  The 
Veteran complained of pain and stiffness in his lower back 
without radiating pain.  The Veteran denied numbness and 
erectile dysfunction secondary to spine condition.  The 
Veteran reported some unsteadiness in his gait but denied 
falls.  He did complain of bowel and bladder accidents 
secondary to intense pain in his lower back.  The Veteran 
denied any incapacitating episodes resulting in bed rest or 
treatment prescribed by a physician in the last 12 months for 
his spine condition.  On physical examination, the Veteran 
had point tenderness in his lower back as well as in his 
paraspinal region in the lower back and in his buttock 
bilaterally.  There was no evidence of spasm or weakness.  
The Veteran's gait was noted to be slow but otherwise normal, 
and his posture was erect.  The examiner noted that the 
Veteran did not use an ambulatory devise and only used his 
semi rigid back brace.  No spondylosis, kyphosis, or 
scoliosis in the cervical or thoracolumbar spine was detected 
on physical examination.   Range of motion exercises 
demonstrated flexion to 10 degrees, extension to 5 degrees, 
lateral flexion to 5 degrees bilaterally, and lateral 
rotation to 5 degrees bilaterally, all with pain.  The 
examiner noted that repetitive action increased pain, but not 
noted that there was no limitation due to fatigue, weakness, 
or incoordination, and no decreased range of motion values.  
The Veteran's muscle strength was 5/5 without evidence of 
atrophy or changes in muscle tone.  His sensation was intact 
to light touch and pinprick except for a slight decrease in 
sensation in his left S1 dermatome.  The examiner noted that 
due to the Veteran's poor effort during the examination and 
his subjective complaints during the examination, it appeared 
out of proportion to the objective examination findings and a 
limited examination was yielded.

Taking such evidence into account, the Board finds that by 
resolving any doubt in the Veteran's favor, from the date of 
the last VA examination, March 3, 2008, the Veteran's 
service-connected spine disability was manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less.  
Therefore, the Board finds 
that the Veteran's orthopedic symptoms since March 3, 2008, 
meet the criteria for the 40 percent rating. However, they do 
not approach the severity contemplated for a rating higher 
than 40 percent.  

As set forth above, in order for the Veteran's service-
connected spine disability to warrant an evaluation in excess 
of 40 percent, the evidence must show unfavorable ankylosis 
or evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
These symptoms have clearly not been demonstrated by the 
record.

The Board has considered whether a higher evaluation is 
warranted when orthopedic symptoms and neurologic symptoms 
are evaluated separately.  Thus, the Board finds that a 
separate 10 percent rating is appropriate for radiculopathy 
to the left lower extremity, prior to and from March 3, 2008, 
which the Board finds to be a chronic neurological 
manifestation of the Veteran's service-connected spine 
disability.  

Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

In this case, the objective medical evidence shows that the 
Veteran's radiculopathy and pain in the left lower extremity, 
present prior to and from March 3, 2008, is not characterized 
by foot drop, weakness, significant sensory loss, muscle 
atrophy, loss of strength, or significant loss of reflexes. 
The Board notes the Veteran's subjective complaints of bowel 
or bladder impairment, however, the record, including the two 
VA examinations, is absent any objective evidence of bowel or 
bladder impairment.  Consequently, his radiculopathy, pain, 
and some loss of sensation in the left lower extremity are 
only mild in degree, warranting only a 10 percent rating. 38 
C.F.R. § 4.7.  

The Board has also considered whether the Veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 20 percent for the veteran's 
orthopedic manifestations of his service-connected lumbar 
spine disability prior to March 3, 2008 or 40 percent since 
that date.

The Board notes that there is no evidence of record that the 
Veteran's service-connected spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine with healed 
fracture T12 prior to March 3, 2008, is denied.

Entitlement to a separate 10 percent evaluation for left 
lower extremity nerve impairment is granted throughout the 
appeal period.

Entitlement to an evaluation of 40 percent for degenerative 
joint disease of the lumbar spine with healed fracture T12 is 
granted from March 3, 2008, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


